Title: To Alexander Hamilton from Oliver Wolcott, Junior, 13 April 1792
From: Wolcott, Oliver
To: Hamilton, Alexander



Sir
T. DC. Off Apl. 13. 1792

I take the liberty to request that the opinion of the Attorney General of the United States, may be taken on the following questions which have arisen respecting the construction of an Act passed during the present session intittled “an Act [providing for the settlement of the claims of persons under particular circumstances barred by the limitations heretofore established.”]
Whether the provisions of said Act will justify the Officers of the Treasury in admitting any other military claims, than those of Officers & soldiers of the battallions raised to serve for three years as during the late War. And in case other claims are admissable, to what description of claims, the Act is to be construed to intend. Whether claims for bounties for inlisting into the service, the gratuities granted to such soldiers as should continue in service to the end of the War, the allowance of one years pay to supernumerary deranged Officers, Commutation in lieu of half pay for life—the allowances for milage forage or Cloathing—or either of them can be admitted as being included in the descriptions of claims for personal service.
I have &
Hon A H—Esqr.
